internal_revenue_service number info release date index number ------------------------- ------------------------------------------- ----------------------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 genin-151260-04 date date dear --------------- this responds to a letter dated date submitted by your representative in which it was requested that we recognize your election to be an s_corporation effective for the tax_year a corporation which meets the definition of a small_business_corporation under sec_1362 of the internal_revenue_code may elect to be treated as an s_corporation in order for an s_corporation_election to be effective for the taxable_year in which it is made it must be made within the first two and one-half months of the corporation’s taxable_year sec_1362 if an s election is made after that time then the corporation will not be treated as an s_corporation until the taxable_year following the one in which the s election was filed sec_1362 an election made after the first two and one-half months of the taxable_year in which it is intended to be effective may be treated as effective if the secretary determines that there was reasonable_cause for the corporation’s failure to make a timely election sec_1362 unfortunately we cannot grant relief under revproc_2003_43 because the original due_date of the taxpayer’s s election was date and therefore more than months had passed since the original due_date of the election and the time the taxpayer filed its request for relief date in addition relief cannot be granted under revproc_97_48 because our records indicate that the tax_return for the first year it was intended that taxpayer be an s_corporation was not timely filed in addition our records indicate that a form_2553 has not been filed on the taxpayer’s behalf relief for your late s_corporation may be obtained through a letter_ruling announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2005_1 copy genin-151260-04 enclosed in addition revproc_2005_1 requires taxpayers to submit a user_fee along with their ruling_request if the taxpayer’s ruling_request is postmarked before date the standard user_fee for a private_letter_ruling is dollar_figure if the taxpayer’s ruling_request is postmarked after date the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if the request is postmarked before date or in the amount of dollar_figure if the request is postmarked after date if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2005_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room please contact ---------------at --------------------- not a toll-free call we hope that this information is helpful to you if you have additional questions s dianna k miosi sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosure revproc_2005_1
